Citation Nr: 0944551	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia that denied service connection for 
posttraumatic stress disorder (PTSD).  


FINDING OF FACT

The Veteran has a diagnosis of PTSD; however, he did not 
engage in combat with the enemy, and there is no credible 
evidence corroborating his alleged stressor in service to 
support the diagnosis.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
PTSD in the March 2008 rating decision, he was provided 
notice of the VCAA in January 2008.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The letter 
also provided notice of the downstream disability rating and 
effective date elements of his claim.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a) (2009); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).

Analysis

The Veteran contends that he has PTSD from witnessing the 
suicide of a fellow serviceman during service in Korea.  

After review, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  

The Veteran has been diagnosed with PTSD related to service, 
as indicated in August and October 2007 VA treatment notes.  
These diagnoses notwithstanding, the Board finds that this 
claim must nonetheless fail because another essential 
criterion for establishing service connection for PTSD - 
credible evidence that a claimed in-service stressor actually 
occurred - has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).

In this case, the Veteran does not contend, and his service 
records do not reflect, that he engaged in combat or that his 
claimed stressor is combat-related.  Thus, corroboration of 
the occurrence of a claimed in-service stressor is required.

An August 2007 VA treatment note reflects the Veteran's 
report of being stationed in the demilitarized zone in Korea 
when his buddy walked up a hill, put a gun to his head, and 
shot himself.  The Veteran stated that he witnessed this from 
a distance.

An October 2007 VA treatment note reflects the Veteran's 
report of smoking outside of the barracks when his friend, 
Mr. T., walked up a hill about 100 yards away and shot 
himself by pointing a rifle to his head.

In a January 2008 statement, the Veteran stated that he was 
smoking outside of the barracks with a friend when a man by 
the first name of T. walked passed them up a hill, raised his 
weapon to his head, and shot himself.  He stated that this 
happened in the summer of 1968 and the man was a mechanic in 
the same engineer battalion.

The Veteran's service personnel records indicate that he 
served in Korea from January 1968 to January 1969 with 
Company A, 2nd Engineer Battalion, 2nd Infantry Division.  

In a February 2008 memorandum, the RO stated that the 
information required to verify the stressful event described 
by the Veteran is insufficient to send to CURR (United States 
Armed Services Center for Unit Records Research).  The RO 
noted the Veteran's descriptions of his stressor in the above 
statement and VA treatment records.  The RO then stated that 
a review of the casualty database for all military deaths 
from 1950 to 2002 revealed no record of T. T. or any 
combination of the two names for the reported time frame, 
location, type of death, and unit information.

Given the above, the Board finds that there is no credible 
evidence corroborating the Veteran's sole alleged stressor.  
Thus, although there is a diagnosis of PTSD, there is no 
verified or verifiable stressor to support the claim, and the 
record presents no basis for any further development in this 
regard. 

As there is no credible evidence that a claimed in-service 
stressor occurred - an essential criterion for establishing 
service connection for PTSD - the Board must conclude that 
the criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, on these facts, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


